Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In paragraph 18 of the specification, “more than 0 and 6 or less” should read “greater than 0 and less than or equal to 6” to improve clarity.  
Appropriate correction is required.
Claim Objections
Claim 1 objected to because of the following informalities: 
In line 10 of claim 1, “more than 0 and 6 or less” should read “greater than 0 and less than or equal to 6” to improve clarity.
In line 12 of claim 1, “a thin film” should read “the thin film” to further clarify that the limitation refers to the “thin film” addressed in line 4.
Appropriate correction is required.

Claim Interpretation
Claim 1 recites a thin film “comprising a compound of the following formula” and thus the properties, such as thickness, in dependent claims may relate either to the entire product sputtered or only to the BaLaSnO component of the film.
Claim 8 does not require a film thickness of 350 to 1000 nm. Rather, the claim only requires that the film’s properties are such that a film with a thickness of 350 to 1000 nm would exhibit an optical transmittance of 92% or more.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otani (US 20020175622 A1).
Regarding claim 1, Otani teaches preparing a glass substrate (claim 1) and forming a metal oxide layer, such as BaSnO3 by sputtering (para 0040, claim 5, claim 9), wherein the sputtering temperature is 250 °C (250 °C or lower) and the power source uses a high frequency of 13.56 MHz (radio frequency) (para 0042). The metal oxide film of BaSnO3 aligns with the formula of BapLaqSnmOn, wherein q is 0, p and m are 1 (more than 0 and less than or equal to 6), and n is 3 (more than 0 and less than or equal to 6).
Regarding claim 2, Otani teaches the substrate is glass (para 0042, claim 1).
Regarding claim 3, Otani teaches the sputtering process is performed at a temperature of 250 °C (100 °C to 250 °C) (para 0042).
Regarding claim 5, Otani teaches the target is made of the oxide, such as BaSnO3 (compound target represented by Formula 1) (para 0040). 
Regarding claim 6, Otani teaches the oxide film has a thickness from 0.05 to 1 micrometer (para 0042), or 50 to 1000 nm. Though Otani fails to explicitly teach a thickness of 200 to 1000 nm, the Otani range of 50 to 1000 nm discloses the claimed range with sufficient 
Regarding claim 7, Otani fails to explicitly teach the thin film has a sheet resistance of 10 Ω/sq to 14 Ω/sq. However, Otani teaches a similar process as the instant application. Similar processes to form similar compositions must necessarily yield similar results. Therefore, the thin film of Otani must necessarily yield a sheet resistance of 10 Ω/sq to 14 Ω/sq. See MPEP 2112.	
Regarding claim 8, Otani fails to explicitly teach an optical transmittance of 92% or more at a thickness of 350 nm to 1000 nm. However, Otani teaches a similar process as the instant application. Similar processes to form similar compositions must necessarily yield similar results. Therefore, the thin film of Otani must necessarily yield an optical transmittance of 92% or more at a thickness of 350 nm to 1000 nm. See MPEP 2112.	

Claim(s) 1-5 and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu (NPL – “Properties of nano-thick BaSnO3/Cu/BaSnO3 multilayer thin films: the role of substrate temperature”).
Regarding claim 1, Wu (NPL) teaches a BaSnO3 layer deposited onto a substrate by RF magnetron sputtering (Section 2 – Experimental). The film of BaSnO3 aligns with the formula of BapLaqSnmOn, wherein q is 0, p and m are 1 (more than 0 and less than or equal to 6), and n is 3 (more than 0 and less than or equal to 6). Wu also teaches the thin film is preferably deposited using a substrate temperature of 200 °C to achieve good optical and electrical properties (pg. 12609).
	Regarding claim 2, Wu teaches the BaSnO3 film is deposited onto a glass substrate (Abstract; pg. 12609).
	Regarding claim 3, Wu teaches a sputtering temperature of 200 °C to achieve good optical and electrical properties (pg. 12609).
claim 4, Wu teaches a deposition rate of 5 nm/min, or 0.8333 angstrom/second (0.5 to 1.5 angstrom/sec) (Section 2 – Experimental).
	Regarding claim 5, Wu teaches the RF sputtering process uses a BaSnO3 ceramic (compound) target (Section 2 – Experimental).
Regarding claim 7, Wu fails to explicitly teach the thin film has a sheet resistance of 10 Ω/sq to 14 Ω/sq. However, Wu teaches a similar process as the instant application. Similar processes to form similar compositions must necessarily yield similar results. Therefore, the BaSnO3 thin film of Wu must necessarily yield a sheet resistance of 10 Ω/sq to 14 Ω/sq. See MPEP 2112.	
Regarding claim 8, Wu fails to explicitly teach an optical transmittance of 92% or more at a thickness of 350 nm to 1000 nm. However, Wu teaches a similar process as the instant application. Similar processes to form similar compositions must necessarily yield similar results. Therefore, the BaSnO3 thin film of Wu must necessarily yield an optical transmittance of 92% or more at a thickness of 350 nm to 1000 nm. See MPEP 2112.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Otani (US 20020175622 A1), as applied to claim 1 above, and further in view of Aytug (US 20110160065 A1).
Regarding claim 4, Otani fails to explicitly teach a deposition rate of 0.5 angstroms per second to 1.5 angstroms per second. However, Aytug (US 20110160065 A1), in the analogous 
The combination of Otani and Aytug fails to explicitly teach a deposition rate of 0.5 to 1.5 angstrom/s. However, one would have expected the use of any value within the Aytug range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.1-2 angstrom/s, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Otani (US 20020175622 A1).
Regarding claim 6, Otani teaches the oxide film has a thickness from 0.05 to 1 micrometer (para 0042), or 50 to 1000 nm. Though Otani does not explicitly teach a thickness of 200 to 1000 nm, one would have expected the use of any value within the Otani range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any .

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wu (NPL – “Properties of nano-thick BaSnO3/Cu/BaSnO3 multilayer thin films: the role of substrate temperature”) in view of McGinnis (US 20160041418 A1).
	Regarding claim 6, Wu fails to explicitly teach a thickness of the thin film is 200-1000 nm. However, McGinnis (US 20160041418 A1), in the analogous art of sputtering transparent conductive oxides, teaches the film thickness can control the resistivity and transmittance of transparent conductive oxide films (para 0005, 0011), thus recognizing film thickness as a result effective variable. Wu is concerned with the resistivity and transmittance of the BaSnO3/Cu/BaSnO3 TCO layer (Section 1 – Introduction; Section 4 – Conclusion). Therefore, because film thickness is a recognized result effective variable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to determine the optimum or workable ranges of film thickness by routine optimization, which can include a thickness of 200 to 1000 nm. See MPEP 2144.05(II). 
	Regarding claim 7, Wu fails to explicitly teach a sheet resistance of 10 to 14 Ω/sq. However,  low resistivity of less than 10-4 Ωcm (pg. 12609). However, McGinnis (US 20160041418 A1), in the analogous art of sputtering transparent conductive oxides, teaches the film thickness can control the resistivity (and thus sheet resistance) and transmittance of transparent conductive oxide films (para 0005, 0011), thus recognizing film thickness as a result effective variable. Wu is concerned with the resistivity and transmittance of the BaSnO3/Cu/BaSnO3 TCO layer (Section 1 – Introduction; Section 4 – Conclusion). Therefore, because film thickness is a recognized result effective variable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wu (NPL – “Properties of nano-thick BaSnO3/Cu/BaSnO3 multilayer thin films: the role of substrate temperature”).
Regarding claim 7, Wu teaches a low resistivity of less than 10-4 Ωcm (pg. 12609). The thickness of the film is 110 nm (Abstract), so the sheet resistance is approximately less than 10-4/1.1e-5, or 9.09 Ω/sq. Wu fails to explicitly teach a sheet resistance of 10 to 14 Ω/sq. However, absent any showing of criticality, a prima facie case of obviousness exists where the claimed ranges to not overlap with the prior art but are merely close because the range of less than 9.09 Ω/sq is so close to the claimed range of 10 to 14 Ω/sq that prima facie one skilled in the art would have expected them to have the same properties. Please see MPEP 2144.05 (I) for further details. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed a film with a sheet resistance of 10 to 14 Ω/sq with a reasonable expectation of success and with predictable results.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Baniecki (US 20170213653 A1) in view of Green (US 20160190377 A1).
Regarding claim 1, Baniecki (US 20170213653 A1) teaches depositing a first oxide semiconductor layer of Ba0.95La0.05SnO3 by RF magnetron sputtering onto a LSAT substrate (para 0055). Ba0.95La0.05SnO3 aligns with the formula of BapLaqSnmOn, wherein q is 0.05 (0 to 1), p is 0.95, m is 1, and n is 3 (more than 0 and less than or equal to 6).
Baniecki fails to explicitly teach a sputtering temperature of 250 °C or lower. However, Green (US 20160190377 A1), in the analogous art of sputtering perovskite layers for use in solar cells, teaches that perovskites should be deposited by sputtering at low temperatures due to the 
The combination of Baniecki and Green teaches a temperature below 300 °C but does not explicitly teach a temperature of 250 °C or lower. However, one would have expected the use of any value within the Green range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any temperature less than 300 °C, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 3, the combination of Baniecki and Green teaches a temperature below 300 °C but does not explicitly teach a temperature of 100 to 250 °C. However, one would have expected the use of any value within the Green range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any temperature less than 300 °C, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Baniecki (US 20170213653 A1) in view of Green (US 20160190377 A1), as applied to claim 1 above, and further in view of Seidel (US 20110308580 A1).
Regarding claim 2, Baniecki fails to explicitly teach teaches a glass, plastic, or silicon substrate. However, Seidel (US 20110308580 A1), in the analogous art of depositing a perovskite layer for photovoltaic applications, teaches glass substrates and LSAT substrates as alternatives (para 0083). Baniecki teaches using LSAT substrates for depositing perovskite films (para 0043). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to substitute the LSAT substrate with a glass substrate because this is a substitution of equivalent elements yielding predictable results. See MPEP 2143(I)(B).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Baniecki (US 20170213653 A1) in view of Green (US 20160190377 A1), as applied to claim 1 above, and further in view of Aytug (US 20110160065 A1).
Regarding claim 4, the combination of Baniecki and Green fails to explicitly teach a deposition rate of 0.5 to 1.5 angstroms/s. However, Aytug (US 20110160065 A1), in the analogous art of sputtering a BaSnO based perovskite film, teaches using a deposition rate of 0.01-0.2 nm/s (para 0092), or 0.1-2 angstrom/s, for depositing a phase separated layer including a metal oxide, such as BaSnO (para 0009-0010, 0090). Because Aytug teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the La doped BaSnO 
The combination of Baniecki, Green, and Aytug fails to explicitly teach a deposition rate of 0.5 to 1.5 angstrom/s. However, one would have expected the use of any value within the Aytug range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.1-2 angstrom/s, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baniecki (US 20170213653 A1) in view of Green (US 20160190377 A1), as applied to claim 1 above, and further in view of Luo (NPL – “Determination of the effective mass and nanoscale electrical transport in La-doped BaSnO3 thin films”).
Regarding claim 5, the combination of Baniecki and Green fails to explicitly teach a compound target having the composition of claim 1. However, Luo (NPL), in the analogous art of sputtering BaLaSnO3 films, teaches using a ceramic target of Ba0.97La0.03SnO3 (Section 2 – Experimental details). Because Luo teaches that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the Baniecki film using a ceramic target having the same . 

Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Char (US 20150048282 A1) in view of Green (US 20160190377 A1) and Baniecki (US 20170213653 A1).
	Regarding claim 1, Char (US 20150048282 A1) teaches physical deposition of a Ba1-xLaxSnO3 layer, wherein x (q) is between 0 and 0.1 (para 0014, 0015, claim 12) and thus 1-x is from 1 to 0.9 (more than 0 and less than or equal to 6). Additionally, m is equal to 1 and n is equal to 3, which meet the claim limitation of formula 1.
Char fails to explicitly teach forming the thin film by RF sputtering at a temperature of 250 °C or lower. However,  Green (US 20160190377 A1), in the analogous art of depositing perovskites, teaches that perovskites should be deposited by sputtering at low temperatures due to the decomposition temperature of perovskites being around 300 °C (para 0064). Additionally, Baniecki, in the analogous art of depositing BaLaSnO thin films, teaches using an RF magnetron sputtering process. Because Green and Baniecki teach that such methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the BaLaSnO film of Char using RF magnetron sputtering at a temperature below 300 °C to prevent decomposition of the perovskite structure with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by 
The combination of Char, Green, and Baniecki teaches a temperature below 300 °C but does not explicitly teach a temperature of 250 °C or lower. However, one would have expected the use of any value within the Green range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any temperature less than 300 °C, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 3, the combination of Char, Green, and Baniecki teaches a temperature below 300 °C but does not explicitly teach a temperature of 100 to 250 °C. However, one would have expected the use of any value within the Green range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any temperature less than 300 °C, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 6, the combination of Char, Green, and Baniecki teaches a film thickness of 0.4 to 400 nm (Char para 0008, 0029) but fails to explicitly teach a thickness of 200 to 1000 nm. However, one would have expected the use of any value within the Char range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.4 to 400 nm, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
claim 7, the combination of Char, Green, and Baniecki fails to explicitly teach a sheet resistance of 10 to 14 Ω/sq. However, the combination of Char, Green, and Baniecki teaches a similar process as the instant application. Similar processes to form similar compositions must necessarily yield similar results. Therefore, the BaLaSnO3 thin film of the aforementioned combination must necessarily yield a sheet resistance of 10 Ω/sq to 14 Ω/sq. See MPEP 2112.
Alternatively, Char teaches the resistance of the thin film ranges from about 0.1 to 4 mΩ-cm (Fig. 3) depending on the La composition. At a thickness of 400 nm (Char para 0008, 0029), the sheet resistance ranges from 2.5 to 100 Ω/sq. The combination of Char, Green, and Baniecki fails to explicitly teach a sheet resistance of 10 to 14 Ω/sq; however, one would have expected the use of any value within the Char range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any composition of La between 0 and 0.1 and thickness from 0.4 to 400 nm, including values resulting in a sheet resistance within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 8, the combination of Char, Green, and Baniecki teaches the BaLaSnO3 thin film has an optical transmittance of at least 90% (Char para 0009) but fails to explicitly teach an optical transmittance of greater than 92% at a thickness of 350 to 1000 nm. However, the combination of Char, Green, and Baniecki teaches a similar process as the instant application. Similar processes to form similar compositions must necessarily yield similar results. Therefore, the BaLaSnO3 thin film of the aforementioned combination must necessarily yield an optical transmittance of 92% or more at a thickness of 350 nm to 1000 nm. See MPEP 2112.
.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Char (US 20150048282 A1) in view of Green (US 20160190377 A1) and Baniecki (US 20170213653 A1), as applied to claim 1 above, and further in view of Fritzsche (US 5597411 A).
Regarding claim 2, the combination of Char, Green, and Baniecki fails to explicitly teach a substrate made of glass, plastic, or silicon. However, Fritzsche (US 5597411 A), in the analogous art of forming an epitaxial perovskite film, teaches a method of producing epitaxial perovskite films without using a template characterized by identical crystallographic structure and instead using glass substrates to reduce cost of production (col 2 line 4-18, col 4 line 1-8). Specifically, Fritzsche teaches sputtering through a mask to isolate the area containing a single nucleation site (col 6, col 7 line 1-20). Char teaches forming an epitaxial film (para 0011) on a substrate having a perovskite structure (para 0015-0016). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the perovskite substrate of Char with a glass substrate and perform sputtering in a similar apparatus to Fritzsche in order to reduce cost of producing semiconductors. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Char (US 20150048282 A1) in view of Green (US 20160190377 A1) and Baniecki (US 20170213653 A1), as applied to claim 1 above, and further in view of Aytug (US 20110160065 A1).
Regarding claim 4, the combination of Char, Green, and Baniecki fails to explicitly teach a deposition rate of 0.5 to 1.5 angstroms/s. However, Aytug (US 20110160065 A1), in the analogous art of sputtering a BaSnO based perovskite film, teaches using a deposition rate of 0.01-0.2 nm/s (para 0092), or 0.1-2 angstrom/s, for depositing a phase separated layer including a metal oxide, such as BaSnO (para 0009-0010, 0090). Because Aytug teaches that such sputtering methods were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to deposit the La doped BaSnO film of Char at a rate of 0.1-2 angstrom/s with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Char (US 20150048282 A1) in view of Green (US 20160190377 A1) and Baniecki (US 20170213653 A1), as applied to claim 1 above, and further in view of Luo (NPL – “Determination of the effective mass and nanoscale electrical transport in La-doped BaSnO3 thin films”).
Regarding claim 5, the combination of Char, Green, and Baniecki fails to explicitly teach a compound target having the composition of claim 1. However, Luo (NPL), in the analogous art of sputtering BaLaSnO3 films, teaches using a ceramic target of Ba0.97La0.03SnO3 (Section 2 – .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 20080153280 A1) teaches sputtering a transparent conductive oxide onto a substrate, wherein the substrate may be glass, plastic, or silicon. Luo (NPL – “High carrier mobility in transparent Ba1-xLaxSnO3 crystals with a wide band gap”), in the analogous art of growing BaLaSnO3 layers, teaches a resistivity of 5.9e-4 Ωcm for a BaLaSnO3 film with an La content of 0.02.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797